--------------------------------------------------------------------------------

SEVERANCE, CONFIDENTIALITY,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT


This SEVERANCE, CONFIDENTIALITY, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT
(this "Agreement") is made and entered into as of June 22, 2018 (the "Effective
Date"), by and between Baldwin & Lyons, Inc., an Indiana corporation (the
"Company"), and Matthew A. Thompson (the "Executive").
PRELIMINARY STATEMENTS
The Company is in the highly competitive insurance industry and its products and
services include, but are not limited to, marketing and underwriting insurance
for the transportation industry, insurance brokerage operations, claims
servicing, loss prevention services, automobile insurance, reinsurance, workers
compensation insurance, professional liability insurance, and related services
(the "Business").  The Company conducts the Business throughout the United
States, Canada, Puerto Rico, and Bermuda, and has its headquarters in Carmel,
Indiana; and
Upon the execution of this Agreement, the Executive serves as a highly valued
member of the Company's team, specifically as an Executive Vice President of the
Company or one of its subsidiaries, with duties and responsibilities coextensive
with critical areas of the Business, including, but not limited to, assisting in
developing the Company's business strategies, working closely with highly valued
customers of the Company, and he/she has access to virtually all of the
Company's Confidential Information.  In such role, the Executive developed
substantial business knowledge and expertise in the conduct of the Business,
close relationships with highly valued customers of the Company, and he/she has
acquired knowledge regarding Confidential Information of the Company; and
This Agreement is entered into to protect, among other things, the Company's
goodwill, customer and referral relationships, trade secrets, intellectual
property, confidential information, and other property that is proprietary to
the Company; and
In consideration of the Company's continued employment of the Executive pursuant
to this Agreement, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company (the
"parties") hereby agree as follows:
1. Term.   The "Term" of this Agreement is the period during which the Employee
is employed by the Company, and the date on which his employment ends is
referred to in this Agreement as the "Separation Date."  The parties agree that
the Executive shall continue to be employed by the Company on an at-will basis
during the Term which means that he/she may terminate his/her employment at any
time for any or no reason, and that the Company may terminate his/her employment
at any time for any or no reason. Notwithstanding the above, in the event the
Company terminates the Executive's employment, the Company shall make a
Separation Payment to the Executive.  If the Executive resigns from his/her
employment with the Company Group for Good Reason on or before the occurrence of
the two (2) year anniversary of the occurrence of a Change of Control, the
Company shall make a Change in Control Payment to the Executive. If the
Executive Retires from the Company, the Company shall make a Retirement Payment
to the Executive.  If Executive is dismissed for dishonest activities, fraud,
gross neglect of duty, or misconduct, the Executive shall not be entitled to any
such Separation Payment.  As a condition to the Executive's receipt of the
above-described Separation Payment or Change in Control Payment, he/she shall
execute a release of claims in a form prepared by and satisfactory to the
Company.  Within fourteen (14) business days of the effective date of such
release of claims, the Executive shall receive the first Separation Payment
described above, which will be paid over the course of twelve (12) months in
accordance with the Company's regular bi-weekly payroll schedule.  The Executive
acknowledges and agrees that his/her obligations as set forth below, and the
rights of the Company as described in this Agreement, shall be enforceable by
the Company, whether or not the Executive executes the above-described release
of claims and receives the Separation Payment or Change in Control Payment.  The
Company has a right to set-off any Separation Payment with any other wages or
compensation the Executive earns from other employment during the period for
which Separation Payments are made.
 

--------------------------------------------------------------------------------

2. Confidentiality.  The Executive acknowledges and agrees that he/she shall
maintain the confidentiality of this Agreement and shall not disclose it to any
other employee of the Company or other person; provided, however, he/she may
disclose it to his/her spouse and/or legal counsel or as required by law and
he/she may disclose or discuss any items of this Agreement which the Company had
disclosed in its annual Proxy Statement, as required by the Securities Exchange
Act or other applicable regulation.
The Executive acknowledges and agrees that the Confidential Information (as
defined below) of the Company Group, and all physical embodiments thereof, are
valuable, special and unique assets of the business of the Company Group and
have been developed by the Company Group at considerable time and expense.  Such
Confidential Information is the sole property of the Company Group and the
Executive has no individual right or ownership interest in any of the Company
Group's Confidential Information. The Executive further acknowledges that access
to such Confidential Information will be needed in connection with the
performance of his/her duties and responsibilities during his/her employment
with the Company. Therefore, the Executive agrees that, except as necessary in
regard to his/her assigned duties and responsibilities with the Company, he/she
shall hold in confidence all Confidential Information and will not reproduce,
use, distribute, disclose, publish, or otherwise disseminate any Confidential
Information, in whole or in part, and will take no action causing, or fail to
take any action necessary to prevent causing, any Confidential Information to
lose its character as Confidential Information, nor willfully make use of such
information for his/her own purposes or for the benefit of any person, firm,
corporation, association, or other entity (except the Company Group) under any
circumstances.
Notwithstanding the above, the Executive may disclose such Confidential
Information pursuant to a court order, subpoena, or other legal process,
provided that, at least ten (10) days (or such lesser period as is practicable
given the terms of any order, subpoena or other legal process) in advance of any
legal disclosure, he/she shall furnish the Company with a copy of the judicial
or administrative order requiring that such information be disclosed together
with a written description of the information to be disclosed (which description
shall be in sufficient detail to allow the Company to determine the nature and
scope of the information proposed to be disclosed), and the Executive agrees to
cooperate with the Company Group to deliver the minimum amount of information
necessary to comply with such order.
Executive agrees to maintain in trust, as the Company's property, all documents,
information and Confidential Information, both in tangible and intangible form,
concerning the Company's Business or the Executive's role for Company. 
Executive agrees to return to Company all documents or other property belonging
to the Company, including any and all copies thereof (whether in tangible or
intangible form) in the possession or under the control of Executive upon
separation of employment or at any other time upon request of Company.
The provisions of this Section 2 shall apply to Confidential Information during
the Term and at all times thereafter, and shall survive the termination of this
Agreement and the Executive's separation of employment. This Agreement
supplements and does not supersede Executive's obligations under all statute(s)
and common law(s) that protect the Company's trade secrets and/or property.
 

--------------------------------------------------------------------------------

3. Restrictive Covenants.
3.01     Non-Competition.
(a) During the Restricted Period, Executive shall not, directly or indirectly:
(i) for or on behalf of a Specified Competitor (as defined below), assist (in
any manner, and including, without limitation, as an employee, consultant, or
independent contractor), provide services to, or perform the same or
substantially similar employee, executive, managerial, operational, sales,
marketing, supervisory, and/or business development or advisory services as
those the Executive performed for or on behalf of Company Group at any time in
the two (2) year period immediately preceding the Separation Date (or the date
of any breach hereof); or (ii) for or on behalf of any Specified
Competitor, market, offer, promote, manage, or sell Competitive Products.  The
restrictions contained in this paragraph are necessary because of the
Executive's extensive knowledge of the Business, the industry as a whole, and
the Company's customers, and because a competitor would gain an unfair
competitive advantage by associating with the Executive during the Restricted
Period.
(b) Due to the nature of the Business and the nature of the Executive's job
duties and responsibilities with the Company, which are co-extensive with the
entire scope of the Company's Business, the broadest geographic scope
enforceable by law for the restrictions set forth in Section 3.01(a) shall be
applicable, as follows:

The United States of America, Canada, Puerto Rico, and Bermuda;


Each state, province, commonwealth, territory, and other political subdivision
of the United States of America, Canada, Puerto Rico, and Bermuda;


Indiana and any state, province, commonwealth, territory, or other political
subdivision in which the Executive performed any services for the Company Group
at any time in the two (2) year period immediately preceding the Separation
Date; and


Within one hundred (100) miles of any office or facility of the Company Group.

 

--------------------------------------------------------------------------------

3.02.   Non-Solicitation.
(a) For a period of twenty-four (24) months immediately following the Separation
Date, directly or indirectly, call upon, solicit, accept any business of,
provide any services or products to, contact, or have any communication with any
Customer for the purpose of: (i) diverting or influencing, or attempting to
divert or influence, any business of such Customer to any Competitor (as defined
below), or (ii) marketing, selling, offering, or providing any Competitive
Products (as defined above).
(b) During the Restricted Period, the Executive shall not, directly or
indirectly, call upon, solicit, accept any business of, provide any services or
products to, contact, or have any communication with any Prospect for the
purpose of: (i) diverting or influencing, or attempting to divert or influence,
any business of such Prospect to any Competitor (as defined below), or (ii)
marketing, selling, offering, or providing any Competitive Products (as defined
above).  A "Prospect" is defined as any person or entity: (x) for or to whom the
Company Group provided a quote to provide products or services; (y) for or to
whom the Company Group was preparing a quote to provide products or services at
the time of the Executive's separation from the Company.
(c) For a period of twenty-four (24) months immediately following the Separation
Date, the Executive shall not, directly or indirectly, solicit for employment,
endeavor to entice away from the Company Group, hire or retain (or attempt to do
any of the foregoing) any person who is or was an employee, independent
contractor, or other personnel of Company Group at any time during the twelve
(12) month period prior to the Separation Date, or interfere in any way with the
relationship between the Company Group and any of its Customers, employees,
independent contractors, or other personnel.
3.03.    Non-Disparagement.  During the Term, and at all times thereafter, the
Executive shall not, directly or indirectly, make any negative or disparaging
statement or encourage others to make any such statement that has the effect of
embarrassing or criticizing the Company Group, the services and products offered
or provided in the Business, including, without limitation, the Company Group's
actual or prospective Customers or employees.
3.04.      Survival.  The obligations of the Executive and the rights of the
Company pursuant to this Section 3 shall survive any termination of this
Agreement for the periods of time specified herein, or, if no time limitation is
included, indefinitely.
3.05.   Remedies.


(a) Remedies.  The parties recognize, acknowledge and agree that (i) any breach
or threatened breach of the provisions of Sections 2 and/or 3 shall cause
irreparable harm and injury to the Company and that money damages alone will not
provide an adequate remedy for such breach or threatened breach, (ii) the
duration, scope and geographical application of Sections 2 and 3 are fair and
reasonable under the circumstances of the Business, and are reasonably required
to protect the legitimate business interests of the Company, (iii) the
restrictions contained in Sections 2 and 3 will not prevent the Executive from
earning or seeking a livelihood, and (iv) the restrictions contained in Sections
2 and 3 shall apply in all areas where such application is permitted by law. 
Accordingly, the Executive agrees that the Company shall be entitled to have the
provisions of Sections 2 and 3 specifically enforced by any court having
jurisdiction, and that such a court may issue a temporary restraining order,
preliminary injunction, or other appropriate equitable relief, without having to
prove the inadequacy of available remedies at law, having to post any bond or
any other undertaking.  In addition, the Company shall be entitled to avail
itself of all such other actions and remedies available to it or any member of
the Company Group under law or in equity and shall be entitled to such damages
as it sustains by reason of such breach or threatened breach.   It is the
express desire and intent of the parties that the provisions of Sections 2 and 3
be fully enforced.
(b) Severability.  In light of the fact that the covenants set forth in this
Section 3 are reasonably required to protect the Company's legitimate interests,
if any provision of Section 3 hereof is held to be unenforceable because of the
duration of such provision, the area covered thereby or the scope of the
activity restrained, the parties hereby expressly agree that the court making
such determination shall have the power to reduce the duration and/or areas of
such provision and/or the scope of the activity to be restrained contained in
such provision and, in its reduced form, such provision shall then be
enforceable.  Furthermore, if any court shall refuse to enforce any of the
separate covenants deemed included in Section 3, then such unenforceable
covenant shall be deemed eliminated from the provisions hereof to the extent
necessary to permit the remaining separate covenants to be enforced in
accordance with their terms.  The prevailing party in any action arising out of
a dispute in respect of any provision of this Section 3 shall be entitled to
recover from the non-prevailing party reasonable attorneys' fees and costs and
disbursements incurred in connection with the prosecution or defense, as the
case may be, of any such action.


4. Works for Hire/Inventions. The Executive acknowledges that all original works
of authorship that are made by him (solely or jointly with others) within the
scope of his/her employment and that are protectable by copyright are "works
made for hire," pursuant to the United States Copyright Act (17 U.S.C. §101).
Any and all inventions, improvements, discoveries, designs, works of authorship,
concepts or ideas, or expressions thereof, whether or not subject to patents,
copyrights, trademarks or service mark protections, and whether or not reduced
to practice, that are conceived or developed by the Executive while employed
with the Company and which relate to or result from the actual or anticipated
business, work, research or investigation of the Company (collectively,
"Inventions"), shall be the sole and exclusive property of the Company, as
applicable.  The Executive shall do all things reasonably requested by the
Company to assign to and vest in the Company the entire right, title and
interest to any such Inventions and to obtain full protection therefor.
 

--------------------------------------------------------------------------------

5. Definitions.
5.01 "Change in Control"shall mean the occurrence of any of the following
events.
(1)
Any Person acquires ownership of the Class A Common Stock that, together with
Class A Common Stock previously held by the acquirer, constitutes more than
fifty percent (50%) of the total Fair Market Value or total voting power of the
Company's stock.  If any Person is considered to own more than fifty percent
(50%) of the total Fair Market Value or total voting power of the Company's
stock, the acquisition of additional stock by the same Person does not cause a
change in ownership.  An increase in the percentage of stock owned by any Person
as a result of a transaction in which the Company acquires its stock in exchange
for property, is treated as an acquisition of stock; 

(2)
Any Person acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by that Person) ownership of the
Company's stock possessing at least thirty percent (30%) of the total voting
power of the stock;

(3)
A majority of the members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or

(4)
Any Person acquires (or has acquired during the twelve (12) month period ending
on a date of the most recent acquisition by that Person) assets from a
corporation that have a total gross fair market value equal to at least forty
percent (40%) of the total gross fair market value of all the Company's assets
immediately prior to the acquisition or acquisitions.  Gross fair market value
means the value of the Company's assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.

A Change of Control shall not apply with respect to the assumption or
reallocation of Class A  Common Stock among the Shapiro family or entities, as
disclosed in the definitive proxy statements filed by the Company with the
Securities Exchange Commission;
In determining whether a Change of Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership.  For purposes of the definition
of Change of Control, a "Person" shall mean any person, entity or "group" within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except
that such term shall not include (a) any member of the Company Group, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
any member of the Company Group, (c) an underwriter temporarily holding
securities pursuant to an offering of such securities or (d) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of the Company.
5.02 "Change in Control Payment" is equivalent of twenty-four (24) months of the
Executive's then-current salary, plus the Executive's eligible Annual Incentive
Plan (AIP) bonus applicable to the year in which the Separation Date occurs at
the Target amount.   All payments will be made less applicable taxes and other
legally-required deductions, within thirty (30) days of the effective date of
the effective date of the release of claims required per Section 1.
5.03 "Company Group" means the Company and its subsidiaries and affiliates,
including any subsidiaries or affiliates that may be acquired or formed after
the Effective Date or after a Change in Control.
5.04 "Competitor" means any entity engaged in similar insurance Business as the
Company Group to the extent that they are involved in any business concern that
involves any Competitive Products (including, without limitation, an insurance
agency that sells Competitive Products).
5.05 "Competitive Products" are those products and/or services that are the same
as or substantially similar to (in terms of type, brand, functionality, or
purpose) the products and services designed, developed, sold, marketed and/or
distributed by the Company Group, as well as the products and services under
development by the Company Group, in each case at any time during the two (2)
year period immediately preceding the Separation Date.
 

--------------------------------------------------------------------------------

5.06 "Confidential Information" means information, including but not limited to,
any technical or nontechnical data, formula, pattern, compilation, program,
device, method, technique, drawing, process, financial data, financial plan,
product plan, pricing, rates, forms, loss prevention practices, claims data,
list of actual or potential customers or suppliers, or other information similar
to any of the foregoing, which derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use. Notwithstanding anything contained herein to the contrary, Confidential
Information does not include information that: (a) is or becomes generally
available to the public, other than through any wrongful act or omission by the
Executive or any other person or entity; (b) becomes available to the Executive
on a non-confidential basis from a source other than the Company Group, provided
it is not subject to a confidentiality agreement between a member of the Company
Group and a third party; or (c) is required to be disclosed pursuant to
applicable federal, state, or local laws or judicial process.
5.07 "Customer" means any person or entity for or to whom the Company Group sold
or distributed any products or services during the two (2) years prior to the
Separation Date or during the Term of this Agreement.


5.08
"Good Reason" means an Executive's separation from service when the following

conditions are satisfied:
(1)
The Separation Date occurs no later than six (6) months after initial existence
of one or more of the following conditions that arise without the Executive's
consent:

a.
a material diminution in the Executive's base compensation;

b.
a material diminution in the Executive's authority, duties, or responsibilities;

c.
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive reports, including a requirement that the
Executive report to an officer or employee instead of reporting directly to the
Board or other governing body;  or

d.
a change in the geographical location at which the Executive performs services
of more than twenty-five (25) miles.

(2)
The Executive gives written notice to the Board or other governing body of the
entity to which the Executive primarily provides services of the conditions
described in subparagraph (1) within ninety (90) days of its initial existence,
and upon receipt of the written notice, the Company has thirty (30) days to cure
it.




--------------------------------------------------------------------------------

5.09
"Restricted Period" means throughout the Term and for a period of twelve (12)
months

immediately following the Term (regardless of how, when or why the Executive's
employment relationship ends). The Restricted Period shall be tolled
automatically by any period in which the Executive is in violation of any of
his/her restrictive covenant obligations set forth in Section 3 of this
Agreement


5.10
"Retire/Retirement" means the Executive's discontinuation of all employment,

consulting, advising, independent contractor or agent relationships, service as
an officer, director, partner, owner, or principal, or other engagement or
provision of services for the property & casualty insurance industry for any
Executive who, upon his/her Separation Date, (i) is over age 55, (ii) has been
with the Company Group for at least 12 years, and (iii) has given the Company at
least 180 days' notice of his/her intent to Retire.


5.11 "Retirement Payment"


(1)
AIP Retirement Payment.  Executive shall receive a pro-rated share of the
Executive's eligible Annual Incentive Plan (AIP) bonus applicable to the year in
which the Separation Date occurs.  However, if the Separation Date occurs prior
to the date that Annual Incentive Plan targets for the current year are
determined by the Board of Directors for all executive officers, the Executive
shall receive no AIP Separation Payment for the calendar year of the Separation
Date.   The Executive's assigned AIP target amount for the calendar year will be
used to determine the pro-rated payout of the bonus; there will be no adjustment
for Company performance prior to the Separation Date.  The AIP Retirement
Payment will be paid in cash within thirty (30) days of the Executive's
Separation Date.

(2)
Long-Term Incentive Retirement Awards. The Executive shall not be eligible for
any bonus award or payment authorized under the Baldwin & Lyons, Inc. Long-Term
Incentive Plan applicable to the performance period encompassing the Separation
Date. Any type of awarded but unvested bonus provided to the Executive under the
Baldwin & Lyons, Inc. Long-Term Incentive Plan related to prior performance
years shall continue to vest and will be payable according to the award's
existing vesting schedule.  Upon the death of the Executive during the vesting
period, all awards will be paid to the Executive's estate.

(3)
The Company may require the Executive to sign an affidavit of Retirement, in a
form acceptable to the Company, prior to the payment of any Retirement
Benefits.  If an Executive desires to serve in a director or advisor role within
the property & casualty industry prior to the vesting of any award described in
Section 5.11(2), the Executive must receive prior written approval from the
Company before beginning such role (which approval the Company may, in its sole
discretion, withhold) or will otherwise forfeit any such unvested award. 
Notwithstanding any role approved by the Company, the Executive understands that
the Company may seek to recoup any Retirement Benefits paid to Executive should
his/her Retirement status change.




--------------------------------------------------------------------------------

5.12 "Separation Payment" is equivalent to twelve (12) months of the Executive's
then current base salary, less applicable taxes and other legally-required
deductions plus applicable bonus payments as outline below:
(1)
AIP Separation Payment.  Executive shall receive a pro-rated share of the
Executive's eligible Annual Incentive Plan (AIP) bonus applicable to the year in
which the Separation Date occurs.  However, if the Separation Date occurs prior
to the date that Annual Incentive Plan targets for the current year are
determined by the Board of Directors for all executive officers, the Executive
shall receive no AIP Separation Payment for the calendar year of the Separation
Date.   The Executive's assigned AIP target amount for the calendar year will be
used to determine the pro-rated payout of the bonus; there will be no adjustment
for Company performance prior to the Separation Date.  The AIP Separation
Payment will be paid in cash according to the Separation Payment timeframe
detailed in Section 1.

(2)
Long-Term Incentive Awards.  The Executive shall not be eligible for any bonus
award or payment authorized under the Baldwin & Lyons, Inc. Long-Term Incentive
Plan applicable to the performance period encompassing the Separation Date.  Any
type of awarded but unvested bonus provided to the Executive under the Baldwin &
Lyons, Inc. Long-Term Incentive Plan related to prior performance periods shall
immediately vest and be paid to Executive.

(3)
Continuation of Employee Benefits.  The Company shall pay for all costs  
associated with the continuation of Executive's medical, dental, and/or vision
benefits under COBRA for a period of twelve (12) months, which period shall
begin on the first day of the month following the Executive's Separation Date.

5.13 "Specified Competitor" means (1) Fairfax Financial Holdings, American
Financial Group, Old Republic International Corporation, DMC Insurance Services,
RLI Corp., or any entity identified as part of the Company's comparator group in
the Company's most recent Proxy Statement, including all of their subsidiaries
or affiliates, or (2) any entity or operation engaged in any type of
underwriting, administration, agency, reinsurance or  property & casualty
industry that has been in existence for less than two (2) years from the date on
which the Executive begins his/her/her relationship with such entity, or (3) any
entity for which the Executive becomes an owner, executive or principal, to the
extent that it is involved in any business concern that involves any Competitive
Products (including, without limitation, an insurance agency that sells or
administers Competitive Products).





--------------------------------------------------------------------------------



6. General Terms and Conditions.
6.01 Waiver.  No failure on the part of either party hereto to exercise, and no
delay by either party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or remedy by either party hereto preclude any other or further
exercise thereof or the exercise by such party of any other right, power or
remedy.   No express waiver or assent by either party hereto of any breach of or
default in any term or condition of this Agreement by the other party shall
constitute a waiver of or an assent to any succeeding breach of or default in
the same or any other term or condition hereof.
6.02 Severability.  All rights and restrictions contained in this Agreement may
be exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable.   If any term of this Agreement, or part thereof, not essential
to the commercial purpose of this Agreement shall be held to be illegal, invalid
or unenforceable by a court of competent jurisdiction, it is the intention of
the parties that the remaining terms hereof, or part thereof, shall constitute
their agreement with respect to the subject matter hereof and all such remaining
terms, or parts thereof, shall remain in full force and effect.   To the extent
legally permissible, any illegal, invalid or unenforceable provision of this
Agreement shall be replaced by a valid provision, which will implement the
commercial purpose of the illegal, invalid or unenforceable provision.
6.03 Notices.  All notices, requests, demands or other communications required
or permitted to be given or made hereunder shall be in writing and delivered
personally or sent by Federal Express or other similar express courier.  The
addresses and facsimile numbers of the parties for purposes of this Agreement
are:
Company: Baldwin & Lyons, Inc.
111 Congressional Blvd., Suite 500
Carmel, IN 46032
Attention:  General Counsel


Executive: Matthew A. Thompson
___________________
___________________




Either party may change the address to which notices or other communications to
such party shall be delivered or mailed by giving notice thereof to the other
party hereto in the manner provided herein.
6.04 Governing Law/Venue.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Indiana
without reference to any jurisdiction's principles of conflicts of law to the
contrary.  The parties consent to the exclusive jurisdiction of all state courts
located in Hamilton County, Indiana, or the federal courts located in Marion
County, Indiana, as well as to the jurisdiction of all courts to which an appeal
may be taken from such courts, for the purpose of any suit, action, or other
proceeding arising out of, or in connection with, this Agreement, or any of the
transactions contemplated hereby including, without limitation, any proceeding
relating to provisional remedies and interim or injunctive relief.  Each party
hereby expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above, and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this section, or to challenge or set aside any
decision, award, or judgment obtained in accordance with the provisions hereof.
Each party hereby expressly waives any and all objections it may have to venue,
including, without limitation, the inconvenience of such forum, in any of such
courts. In addition, each party consents to the service of process by personal
service or any manner in which notices may be delivered hereunder in accordance
with this Agreement.
 

--------------------------------------------------------------------------------

6.05 Assignment.  The parties acknowledge that this Agreement has been entered
into as a result of, among other things, the specialized knowledge and
experience of the Executive, and agree that this Agreement may not be assigned
or transferred by him.  The rights and benefits of the Company under this
Agreement shall be transferable to any member of the Company Group or to any
successor, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by or against its successors and assigns.
6.06 Entire Agreement.  This Agreement shall not be modified or amended except
by an instrument in writing signed by or on behalf of the parties hereto.  This
Agreement supersedes and replaces any prior such agreement(s) between the
parties.
6.07 Incorporation of Preliminary Statements.  The Preliminary Statements to
this Agreement are herein incorporated into this section of the Agreement.  The
terms of this Agreement shall remain in full force and effect regardless of
whether the Executive's position, title, role or responsibilities identified in
the Preliminary Statements changes by reason of promotion, reassignment,
demotion, or otherwise.
6.08 Statutory and Common Law Duties.  The duties that the Executive owes to the
Company under this Agreement shall be deemed to include all applicable federal
and state statutory and common law obligations and such duties do not in any way
supersede or limit any of the obligations or duties that he/she owes to the
Company pursuant to any applicable law.


6.09 Construction of Agreement.  This Agreement shall be deemed to have been
drafted jointly by the parties, and, in the event of an ambiguity in this
Agreement, this Agreement shall not be construed against either party as a
result of the drafting hereof. All nouns, pronouns, and any variation thereof
shall be deemed to refer the masculine, feminine, neuter, singular, or plural as
the context may require.


6.10 Prospective Employer. During any applicable Restricted Period, the
Executive shall inform any prospective employer about the existence of this
Agreement before accepting employment.


7. Executive's Acknowledgments.  The Executive acknowledges and agrees
that he/she has carefully read this entire Agreement and has been given the
opportunity to discuss this Agreement with the Company and, if he/she so
chooses, his/her legal counsel before signing. He/she acknowledges and agrees
that the restrictions set forth in this Agreement are reasonable and necessary
for the reasonable and proper protection of the Company and the Business. 
He/she acknowledges that he/she has been given a copy of this Agreement.  By
signing, the Executive agrees to accept all of the terms and conditions of this
Agreement and he/she understands that the Company is relying upon his/her stated
acceptance of such terms and conditions.


8. Counterparts.  This Agreement may be executed in two (2) original, facsimile,
or electronic counterparts, each of which will be deemed to be an original, but
both of which when taken together shall constitute one and the same document. 
Only one (1) counterpart signed by the party against whom enforceability is
sought must be produced to evidence the existence of this Agreement.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


THE COMPANY:


BALDWIN & LYONS, INC.


By: 


Name: 


Title: 




THE EXECUTIVE:


______________________________________
Executive Name
______________________________________

 

 Date




--------------------------------------------------------------------------------